  Case 1:21-cr-00077-CMH Document 4-1 Filed 04/19/21 Page 1 of 3 PageID# 9




                                      FULL ADMISSIONS
State Court
Georgia Court of Appeals - 9/20/1994
Supreme Court of Georgia - 9/26/1994
Virginia – 04/12/2021
District Court
Northern District of Georgia - 10/3/1994
Middle District of Georgia - 5/3/1996
Southern District of Georgia - 1/7/1999
Northern District of Florida – 7/25/2011

District of Columbia – 10/16/2018
District of Nebraska – 01/27/2017
District of North Dakota – 10/31/2017
Eastern District of Michigan – 11/29/2016
Eastern District of Tennessee – 02/25/2021
Appellate Court
Ninth Circuit Court of Appeals – 1/12/2018
Fourth Circuit Court of Appeals – 2/2/2005
Fifth Circuit Court of Appeals – 2/15/2012
Sixth Circuit Court of Appeals – 08/27/2020
Seventh Circuit Court of Appeals – 11/1/1996
Eleventh Circuit Court of Appeals – 10/24/1994
United States Supreme Court – 03/07/2005
United States Tax Court – 1/31/2013
United States Court of International Trade – 06/24/2014
 Case 1:21-cr-00077-CMH Document 4-1 Filed 04/19/21 Page 2 of 3 PageID# 10




                            PHV ADMISSIONS
SDTX       01/04/1999
WDWI       12/27/1995
WDMO       09/04/2001
WDVA       10/28/2004
MDPA       10/28/2009
MDLA       07/22/2010
MDFL       05/02/2011
DAZ        06/13/2012

DNJ        06/20/2012
CDCA       12/04/2013
WDWA       02/25/2013
EDTN       10/15/2014
EDLA       10/15/2014
WDTX       11/12/2014
WDTX       02/10/2015
SDAL       07/21/2015
DSC        09/24/2015
EDTN       12/31/2015
WDWA       02/18/2016
MDAL       05/16/2016
MDFL       09/16/2016
MDAL       12/14/2016
SDTX       12/23/2016
SDTX       03/01/2017
EDVA       05/03/2017
 Case 1:21-cr-00077-CMH Document 4-1 Filed 04/19/21 Page 3 of 3 PageID# 11




NDAL       05/15/2017
SDMS       05/25/2017
WDWA       07/07/2017
SDFL       07/17/2017
SDFL       10/12/2017
WDMO       08/14/2018
WDKY       10/17/2018
EDTN       10/17/2018
DSC        12/04/2018
EDVA       12/13/2018

EDTN       02/22/2019
SDMS       05/02/2019
DMD        09/18/2019
NDOH       02/04/2020
EDVA       02/18/2020
SDNY       05/04/2020
MDAL       07/28/2020
WDWA       10/02/2020
SDIN       12/23/2020
WDTN       03/05/2021
DSD        04/14/2021
